Citation Nr: 1448892	
Decision Date: 11/04/14    Archive Date: 11/10/14

DOCKET NO.  12-06 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


REMAND

The Veteran served on active duty from October 1965 to October 1968. 

This matter comes before the Board of Veterans' Appeals (Board) from an October 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which in part denied service connection for hearing loss.  The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing held in September 2013.  

The Veteran contends that he is entitled to service connection for bilateral hearing loss, which he asserts is due to noise exposure in service from his duties as a missile repairman.  

The Board notes that the Veteran underwent a VA examination in October 2011, which resulted in an opinion by the examiner that hearing loss was not related to the Veteran's military service because there were no significant threshold shifts in audiometric testing from entrance to discharge.  

Even though disabling hearing loss may not have been demonstrated at separation, a veteran may nevertheless establish service connection for a current hearing disability by submitting evidence that a current disability is related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  (The threshold for normal hearing is from zero to 20 decibels and higher threshold levels indicate some degree of hearing loss.  Id (citing Current Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 110-11 (1988)).)   

Following the October 2011 examination, the Veteran has submitted evidence to support his claim, including two written opinions from a certified hearing instrument specialist, T.Y., who gives an opinion that the Veteran's hearing loss is related to his in-service noise exposure.  These opinions dated in February 2012 and January 2013 cite to a November 2009 study from the Journal of Neuroscience pertaining to acoustic exposure and the development of hearing loss.  However, this hearing specialist does not appear to have had access to the complete records pertaining to this claim, as the examiner only cites to having reviewed the Veteran's discharge certificate.  (In the January 2013 letter, the hearing specialist gave an opinion that the standards used to test the Veteran's hearing in service were International Standards Organization (ISO) based on interview with the Veteran, but did not clearly indicate that the specialist actually had access to the entrance and separation examinations for review.)  Thus, further development is necessary to fully address this matter.  

With regard to in-service audiological testing, the Board notes that regulation defines hearing impairment based on decibel measurement recorded in ISO (International Organization for Standardization ) or ANSI (American National Standards Institute ) units.  38 C.F.R. § 3.385.  The Veteran's service treatment records are noted to include an entrance examination dated in September 1965 with audiometer marked "RUDMOSE" and a June 1968 separation examination with audiometer marked "ISO STANDARD."

Audiological testing dated before November 1, 1967 are presumed (unless otherwise stated) to be in ASA (American Standard Association) units. Consequently, VA practice is to convert the ASA units to ISO or ANSI units using the following conversion:  For 500 Hertz add 15 decibels, 1000 Hertz add 10 decibels, 2000 Hertz add 10 decibels, 3000 Hertz add 10 decibels and 4000 Hertz add 5 decibels.  See VA Interim Issues 21-66-16, 21-66-17 (June 6, 1966); 10-66-20 (June 8, 1966); DM&S Manual M-2, Part XVIII, Chapter 4, paragraph 4.02, Use of International Standards Organization (ISO) for Audiological Examinations.

Thus, on remand it will be necessary for the examiner to fully address not only the opinions from the certified hearing instrument specialist and the medical treatise submitted by this specialist, but also address the significance of the audiology test results at the entrance and separation examination in light of the converted standards.  Finally it will be necessary for the examiner to address the lay testimony suggesting that the Veteran had issues with his ears and hearing during service.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be contacted and requested to identify all VA and non-VA treatment/evaluation related to hearing loss, since his discharge from service.  After obtaining appropriate authorizations where necessary, the AOJ should request pertinent reports that are not currently of record.  Any records obtained should be associated with the claims folder.  

2.  After obtaining any necessary authorization, the RO should contact T.Y., the certified hearing instrument specialist who provided the February 2012 and January 2013 opinions.  This individual should be invited to provide explanation for the conclusions reached, and should further elaborate as to whether he reviewed the Veteran's September 1965 entrance examination and the June 1968 separation examination.  Additionally T.Y. (or the audiologist who conducted the February 2012 testing) should be asked to fully interpret the graphical results of the private February 2012 audiometric testing that was included with the February 2012 opinion and should be asked to clarify whether the Maryland CNC word discrimination test was used. 

3.  After the aforementioned development has been completed, return the claims folder to the October 2011 VA examiner, if available.  Otherwise the folder should be reviewed by an appropriate specialist.  The claims folder and a copy of this remand must be reviewed by the examiner.  The examiner is asked to clarify the previous opinions on the October 2011 VA examination that the Veteran's hearing loss was not related to military service, to include acoustic trauma sustained therein, and provide a detailed explanation for his/her conclusions.  In providing the opinion(s), the examiner should also address the favorable evidence of record, including the opinions of T.Y., the certified hearing instrument specialist who provided the February 2012 and January 2013 opinions, the article from the Journal of Neuroscience titled "Adding Insult to Injury: Cochlear Nerve Degeneration after Temporary Noise Induced Hearing Loss," and any other favorable evidence obtained pursuant to this remand, as well as the Veteran's lay testimony regarding his problems with hearing acuity during and after service.  The examiner should also address the significance of the Veteran's September 1965 entrance examination and the June 1968 separation examination and clarify what standards are shown to have been utilized in these examinations.  If the examiner finds it is appropriate to convert the September 1965 entrance examination results to ISO or ANSI units, such should be accomplished.  

The medical reasons for accepting or rejecting the Veteran's statements of continuity of symptoms since shortly after service should be set forth in detail.  (If the examiner concludes that an examination is required to provide the required opinions, another examination should be scheduled.)  If the examiner determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, he/she should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, the examiner should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)  The reports of any study or studies relied upon by the examiner must be associated with the claims folder.  

4.  The AOJ must ensure that all medical examination reports and opinion reports comply with this remand and the questions presented in the request.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate. 

5.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the record is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

